Citation Nr: 1000118	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-06 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to 
December 1968, with service in Korea from January 1967 to 
March 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the New 
York, New York Department of Veterans' Affairs (VA) Regional 
Office (RO).

In a December 2009 statement, the Appellant's representative 
indicated that the issues of entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318 and 
entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. § Chapter 35 were also on appeal.  The Board 
notes that as a timely appeal has not been perfected on 
either of these issues, they are not in appellate status and 
therefore are not before the Board at this time.  


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2002, at the age of 58; 
the Certificate of Death establishes that the immediate cause 
of the Veteran's death was a cardiopulmonary arrest due to, 
or as a consequence of, lung cancer.  No autopsy was 
performed.

2.  At the time of the Veteran's death, he had not 
established entitlement to service connection for any 
disabilities.

3.  The information of record establishes that the Veteran 
did not serve in the Republic of Vietnam during the Vietnam 
Era and did not serve in Korea from April 1968 up through 
July 1969 along the demilitarized zone (DMZ); and thus 
exposure to herbicide agents in service can not be presumed.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disease or injury of service origin did not contribute 
substantially or materially to the Veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1310, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. 
§ 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.  

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

Prior to the initial adjudication of the Appellant's claim 
for service connection for cause of death in the December 
2005 rating decision, she was provided notice of the VCAA in 
October 2005.  An additional VCAA letter was sent in November 
2006.  The VCAA letters indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  

While the VCAA letters did not provide adequate notice 
pursuant to Hupp, with respect to an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected, the evidence 
of record reflects that the Appellant was provided notice of 
what is generally necessary to substantiate her claim for 
dependency and indemnity compensation and accrued benefits.  
In addition, the Board notes that the Appellant had actual 
knowledge of the requirements necessary to substantiate her 
claim for service connection for cause of the Veteran's 
death.  In this regard, the Board notes that the Appellant's 
contentions in her application for service connection for 
cause of the Veteran's death, include the argument that the 
Veteran was exposed to Agent Orange when he served in Korea 
in 1968 while in the demilitarized zone (DMZ) and that his 
lung cancer which caused his death, was a presumptive 
condition caused by exposure to Agent Orange.  

In the present appeal, although the Appellant was provided 
notice of what type of information and evidence was needed to 
substantiate her claim, she was not provided notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.  However, as the Veteran was not 
service-connected for any disability at the time of his death 
and the preponderance of the evidence is against the 
Appellant's claim, the absence of such notification by VCAA 
letter is not prejudicial in this case.  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, and statements from the Appellant and her 
representative.  The Appellant has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Appellant and her representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

The survivors of a Veteran who has died from a service-
connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Also, the Department of Defense (DoD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through 
July 1969 along the Korean DMZ to defoliate the fields of 
fire between the front line defensive positions and the south 
barrier fence.  The treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north 
of the civilian control line.  There is no indication that 
the herbicide was sprayed in the DMZ itself. Both the 2nd and 
7th Infantry Divisions, United States Army, had units in the 
affected area at the time Agent Orange was being used.  Field 
artillery, signal, and engineer troops also were supplied as 
support personnel during the time of the confirmed use of 
Agent Orange.  The estimated number of exposed personnel is 
12,056.  If it is determined that a veteran who served in 
Korea during this time period belonged to one of the units 
identified by DoD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see 
also Veterans Benefits Administration (VBA) "Fact Sheet" 
distributed in September 2003 
(http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea.
doc).

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  VA regulations specify that the last date 
on which a veteran shall be presumed to have been exposed to 
an herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In the instant case, the Veteran's Certificate of Death 
indicates that he died on February [redacted], 2002, at the age of 58.  
The Certificate of Death also establishes that the immediate 
cause of the Veteran's death was a cardiopulmonary arrest due 
to, or as a consequence of, lung cancer.  No autopsy was 
performed.

At the time of the Veteran's death, he had not established 
entitlement to service connection any disabilities.  

In statements presented throughout the duration of the 
appeal, the Appellant contends that the Veteran was exposed 
to Agent Orange during his active service in Korea in 1968, 
while in the DMZ, and that his lung cancer which caused his 
death, was a presumptive condition caused by exposure to 
Agent Orange.  

The Veteran's service treatment records are absent of any 
treatment for a lung condition or any findings of Agent 
Orange exposure.  

Service personnel records reflect that the Veteran served in 
Korea from January 1967 to March 1968 during the Vietnam era.  
During this time, he served in the B Battery, 2nd Battalion, 
76th Artillery unit.   

Private medical records from February 2002, just prior to the 
Veteran's death, reflect that he was initially hospitalized 
for cerebrovascular (CVA) accident and later died from 
cardiopulmonary arrest.  A February 2002 Death Summary 
reflects that the Veteran's final diagnoses at the time of 
his death included CVA, lung carcinoma, chronic obstructive 
pulmonary disease (COPD), pneumonia and supra ventricular 
tachycardia.  

After a careful review of the record, the Board finds the 
preponderance of the evidence to be against the Appellant's 
claim of service connection for the cause of the Veteran's 
death.  In this regard, the Board initially notes that Agent 
Orange/herbicide exposure can not be presumed, as the Veteran 
served in Korea from January 1967 to March 1968 and the DoD 
has only confirmed that the herbicide, Agent Orange, was used 
from April 1968 through July 1969 along the Korean DMZ, after 
the Veteran had left Korea.  Therefore, the Veteran's lung 
cancer can not be presumptively service-connected based upon 
Agent Orange exposure during his service in Korea.  See 38 
U.S.C.A. § 1116, 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309 (e).  

The Board also finds that lung cancer or a related lung 
condition was not diagnosed during the Veteran's active duty 
service or upon his separation; the Veteran was not service-
connected for lung cancer, or any related conditions at the 
time of his death; and there is no indication from the record 
evidence that a lung condition was incurred in service.  The 
post-service medical records in the claims file do not 
indicate a diagnosis and treatment for lung cancer until just 
prior to his death, in February 2002, approximately 34 years 
after the Veteran's separation from service.  Also, there is 
no medical opinion or other competent medical evidence of 
record relating lung cancer to the Veteran's active service.  
In fact, the Appellant has presented no probative evidence 
linking the development of lung cancer to the Veteran's 
period of service and no such evidence has been received.  
Therefore, as the preponderance of the evidence is against 
the Appellant's claim, service connection for cause of the 
Veteran's death is denied.  

The Board acknowledges the Appellant's statements that the 
Veteran's  lung cancer was related to his active service 
wherein he was exposed to Agent Orange while serving in Korea 
during the Vietnam era, however, while lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See Barr v. Nicholson, 21. Vet. App. 
303 (2007);  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
Appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for cause of the Veteran's death is 
denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


